EXHIBIT 10.1

 

AMENDMENT NO. 1 TO

ASSET PURCHASE AGREEMENT AND PLAN OF REORGANIZATION

 

THIS AMENDMENT NO. 1 TO THE ASSET PURCHASE AGREEMENT AND PLAN OF REORGANIZATION,
dated as of February 19, 2013 (this “Amendment No. 1”), among Armada Oil, Inc.,
a corporation organized under the laws of the State of Nevada (“Armada”), Mesa
Energy Holdings, Inc., a corporation organized under the laws of the State of
Delaware (“Mesa”) and Mesa Energy, Inc., a corporation organized under the laws
of the State of Nevada and a direct wholly-owned subsidiary of Mesa (“Mesa
Sub”). Each of Armada, Mesa and Mesa Sub are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, the Parties have entered into an Asset Purchase Agreement and Plan of
Reorganization dated as of November 14, 2012 (the “Asset Purchase Agreement”);

 

WHEREAS, the Parties desire to amend the Asset Purchase Agreement to modify
provisions of Sections 6.12, 6.13, 7.1(b), 8.1(b) and 8.1(d) on the terms and
conditions set forth in this Amendment No. 1.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby agree as follows:

 

1.      Defined Terms. Unless otherwise indicated, capitalized terms used herein
shall have the meanings ascribed to them in the Asset Purchase Agreement.

 

2.      Amendment of the Asset Purchase Agreement. The Parties hereby agree that
the Asset Purchase Agreement shall be amended as follows:

 

a)      Section 6.12. Section 6.12 of the Asset Purchase Agreement shall be
deleted in its entirety, and the following shall be substituted in lieu thereof:

 

“SECTION 6.12 Board of Directors. Immediately after the Closing Date, the Board
of Directors of Armada shall consist of seven (7) members, including Randy M.
Griffin (Chairman), James Cerna, Eric Wold, Ray Unruh, Kenneth Hern, Fred
Zaziski and Marceau Schlumberger.”

 

b)      Section 6.13. Section 6.13 of the Asset Purchase Agreement shall be
deleted in its entirety, and the following shall be substituted in lieu thereof:

 

“SECTION 6.13 Management. Immediately after the Closing Date, the following
persons shall hold the following offices in Armada: Randy M. Griffin, Chief
Executive Officer; James Cerna, President; David Freeman, Chief Operating
Officer; Rachel Dillard, Chief Financial Officer.”

 

 

 

 



 

c)      Section 7.1(b). Section 7.1(b) of the Asset Purchase Agreement shall be
deleted in its entirety, and the following shall be substituted in lieu thereof:

 

“(b) Mesa Stockholder Approval. This Agreement shall have been approved pursuant
to the Mesa Stockholder Consent no later than April 20, 2013, or at such later
date as required by the DGCL or other applicable law.”

 

d)      Section 8.1(b). Section 8.1(b) of the Asset Purchase Agreement shall be
deleted in its entirety, and the following shall be substituted in lieu thereof:

 

“(b) by either Armada or Mesa if the Closing Date shall not have occurred on or
before April 30, 2013, unless extended by the mutual written consent of the
Parties; provided, that the right to terminate this Agreement pursuant to this
Section 8.1(b) shall not be available to any Party whose breach of any provision
of this Agreement has been the principal cause of the failure of the Acquisition
to be consummated on or before such date;”

 

e)      Section 8.1(d). Section 7.1(d) of the Asset Purchase Agreement shall be
deleted in its entirety, and the following shall be substituted in lieu thereof:

 

“(d) by either Armada or Mesa, if the Mesa Stockholder Consent shall not have
been obtained before April 20, 2013;”

 

3.      No Other Changes. Except as otherwise expressly provided in this
Amendment No. 1, the provisions of the Asset Purchase Agreement shall remain in
full force and effect.

 

4.      Other Actions Necessary. At the reasonable request of one of the parties
hereto, the other party shall execute any other documents or take any other
reasonable actions necessary to effectuate this Amendment No. 1.

 

5.      Binding Effect. This Amendment No. 1 shall inure to the benefit of and
shall be binding upon the Parties and their respective successors and assigns.

 

6.      Amendments, Changes and Modifications. This Amendment No. 1 may not be
amended, changed, modified, altered or terminated without the prior written
consent of all of the parties hereto.

 

7.      Applicable Law. This Amendment No. 1 shall be governed in accordance
with Section 9.6 of the Asset Purchase Agreement.

 

8.      Execution of Counterparts. This Amendment No. 1 may be executed in one
or more counterparts, all of which shall be considered an original and one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the Parties and delivered to the other Parties, it being
understood that all Parties need not sign the same counterpart. Signed
counterparts of this Amendment No. 1 may be delivered by facsimile and by
scanned .pdf image.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

IN WITNESS WHEREOF, Armada, Mesa and Mesa Sub have caused this Amendment No.1 to
be signed by their respective officers thereunto duly authorized, all as of the
date first written above.

 

 

ARMADA

 

Armada Oil, Inc.

 

 

By:_______________________

Name: James J. Cerna, Jr.

Title: President and Chief Executive Officer

 

 

MESA

 

Mesa Energy Holdings, Inc.

 

 

By:_______________________

Name: Randy M. Griffin

Title: Chief Executive Officer

 

 

MESA SUB

 

Mesa Energy, Inc.

 

 

By:_______________________

Name: Randy M. Griffin

Title: Chief Executive Officer

 

 

 

[Signature Page to Amendment No. 1]

 



 